Exhibit 10.1


NOTICE
(NOTICE OF WAIVER OF RIGHTS)



             PLEASE READ THIS NOTICE AND THE ACCOMPANYING SEPARATION AGREEMENT
CAREFULLY. BE ADVISED THAT THE SEPARATION AGREEMENT INCLUDES A RELEASE OF ALL
CLAIMS YOU MAY HAVE AGAINST ENSCO INTERNATIONAL INCORPORATED ("Ensco" or the
"Company").

             Pursuant to the Age Discrimination in Employment Act of 1967 and
the Older Workers Benefits Protection Act, Ensco hereby advises you of the
following:
 

1. You are advised to have the attached Agreement reviewed by an independent
attorney of your choosing before executing the Agreement.
 

2. If you sign the attached Agreement, you will be releasing all claims relating
to, and arising from, your association with Ensco, including claims, if any,
under the Age Discrimination in Employment Act of 1967 and the Older Workers
Benefits Protection Act, each as they may have been amended as of the date of
the Agreement, except that you will not waive rights or claims that may arise
after the date you execute the Agreement.
 

3. You have twenty-one (21) days from the date of receipt to review this
Agreement, execute the same, and return it to the Company.
 

4. If you sign the attached Agreement, you may revoke your agreement to the
terms of the Agreement within seven (7) days following its execution by you. The
Agreement will not become effective until after the seven (7) days have expired.
 

5. If you do not return the Agreement, executed where indicated, within
twenty-one (21) days or if you revoke the Agreement during the seven-day
revocation period, there will be no "agreement," and you will receive nothing
from the Company.
 

6. By executing the attached Agreement, you represent that you fully understand
all provisions of this Notice and the Attached Agreement and that you understand
the consequences of executing the same and that you have entered into the
Agreement knowingly and voluntarily.
 


Agreement - Page 1




--------------------------------------------------------------------------------



 



SEPARATION AGREEMENT

             THIS SEPARATION AGREEMENT (the "Agreement"), is being entered into
by and between Phillip J. Saile (the "Employee"), and ENSCO International
Incorporated ("Ensco" or the "Company"), on the following terms:

             WHEREAS, Employee was previously employed as an employee of the
Company to perform work at the Company's workplace in Dallas, Texas;

             WHEREAS, Employee has notified the Company that he is voluntarily
resigning from the Company effective on July 31, 2009, ("Resignation Date") and
the Employee's resignation is accepted by the Company;

             WHEREAS, the Parties intend that this Agreement shall govern all
issues related to Employee's resignation from the Company;

             WHEREAS, Employee is being given at least twenty-one (21) days to
consider, and seven (7) days to revoke, this Agreement (the "Revocation Date");

             WHEREAS, Employee has been advised in writing to consult with
independent counsel with respect to the terms, meaning and effect of this
Agreement before executing this Agreement and Employee has had an opportunity to
do so;

             WHEREAS, Company and Employee desire to resolve any and all matters
related to Employee's employment or service with/to the Company, including,
without limitation, all outstanding issues and/or disputes between them; and

             WHEREAS, Employee understands that the Company regards the above
recitals as material and that the Company is relying upon these recitals by
Employee in entering into this Agreement.

             NOW, THEREFORE, Employee and Company, for and in consideration of
the foregoing recitals and the terms and conditions set forth in this Agreement,
agree as follows:

I.  DEFINITIONS
 

1.1 "Company and its affiliates" means and includes ENSCO International
Incorporated, and all of its predecessors, successors, parents, subsidiaries,
divisions, affiliated companies, owners, members, partners, partnerships,
assigns, officers, directors, employees, insurers, shareholders, agents,
employee benefit plans and plan fiduciaries, whether in their individual or
official capacities.
 


Agreement - Page 2




--------------------------------------------------------------------------------



 



1.2 "Competing Business" means any business activities that involve or relate to
offshore contract drilling, or any business so similar in nature that it would
displace business opportunities or customers of the Company.
 

1.3 "Common Law Claims" means those claims now recognized, or which may in the
future be recognized, by the courts of Texas or the United States protecting
workers from, or compensating workers for, adverse actions based on any act or
omission of any employer, including, but not limited to: a refusal to perform an
illegal act; questioning the legality of an act or omission; avoidance of paying
pension or retirement benefits; exercising constitutionally protected freedoms;
defamation of character, invasion of privacy; false light privacy invasion;
tortuous interference with contract; negligent infliction of emotional distress;
intentional infliction of emotional distress; negligent hiring and negligent
supervision; the existence of an implied or express contract of employment; the
existence of contractual rights arising out of handbooks, manuals, memoranda or
policy statements; breach of any implied duty of good faith and fair dealing;
breach of any fiduciary duty; denial of any benefits of employment; failure to
pay compensation earned; wrongful termination; employment discrimination; or
slanderous publication.
 

1.4 "Confidential Information" includes, without limitation, all of the
Company's technical and business information, whether patentable or not, which
is of a confidential, trade secret or proprietary character, and which is either
developed by the Employee alone, with others or by others; lists of customers;
identity of customers; identity of prospective customers; contract terms;
bidding information and strategies; pricing methods and cost information;
procedures, systems, forms and techniques used in monitoring operations or
servicing customers; financial information; marketing information; the Company's
investments, programs, plans, manners and methods of operation, negotiating
positions and strategies, and other information regarding potential strategic
alliances; and other information or documents that the Company requires to be
maintained in confidence for the Company's continued business success; provided,
however, that it does not include information that is in the public domain or
becomes part of the public domain through no fault of Employee.
 

1.5 "Restricted Area" means the State of Texas, Brazil, Mexico, Venezuela and
the geographic regions of Asia Pacific (which includes Asia, the Middle East,
Australia and New Zealand), Europe/Africa and North and South America where the
Company conducts its contract drilling services business or actively engages in
soliciting and/or executing contract drilling services business.
 

1.6 "State Law" means all statutes of the State of Texas and all local, county,
city, and municipal statutes and ordinances, regulating in any manner the
relationship between Company and Employee, or termination thereof including,
without limitation, Workers' Compensation; Human Rights; Payday Statutes;
Minimum Wage; Unemployment Compensation; Child Support Withholding; as well as
all regulations and court decisions amplifying or interpreting any such
statutes.
 


Agreement - Page 3




--------------------------------------------------------------------------------



 



II.  SEPARATION PACKAGE
 

2.1 Not later than fifteen (15) business days after the Revocation Date or the
Resignation Date (whichever is later), or the next regular pay day (whichever is
earlier), Company will pay Employee all regular pay due through his last day of
employment, less withholdings required by state and/or federal law. Employee
agrees that this payment includes all accrued employment benefits payable to
Employee, including without limitation all salary, wages, compensation, accrued
and unpaid vacation leave, and any other paid time off earned and owed through
his last day of employment or the Resignation Date, as the case may be.
 

2.2 Company agrees to pay Employee the amount of $402,750.24, less withholdings
required by state and/or federal law.
 

2.3 Company agrees to pay Employee an additional lump sum amount of $10,398.24
to offset the cost of health care insurance coverage continuation for up to
twelve months.
 

2.4 Company agrees to pay Employee the amount of $119,875, which is equivalent
to a prorated estimate of the annual bonus payment at target Employee would have
received for 2009, less withholdings required by state and/or federal law.
Employee shall not be entitled to any 2009 plan year ENSCO Cash Incentive Plan
payment in accordance with the terms of that plan.
 

2.5 Company further agrees to pay for up to twelve (12) months outplacement
services over the two-year period from the date hereof.
 

2.6 Company represents to Employee that the Nominating, Governance and
Compensation Committee of the Board or its Executive Compensation Subcommittee
has taken all actions pursuant to the provisions of the Company's 2005 Long-Term
Incentive Plan, as amended, (the "Plan") necessary to provide for immediate
vesting as of the Revocation Date of all unvested restricted stock heretofore
granted to Employee in prior years. Employee acknowledges that the restricted
stock approved by the Company's Executive Compensation Subcommittee on or about
May 27, 2009 and granted to Employee on or about June 1, 2009 shall not vest and
shall be forfeited pursuant to the terms of the Plan.
 

2.7 Employee may exercise, trade or otherwise divest vested Non-Qualified Stock
Options in accordance with the Plan. Unvested Non-Qualified Stock Options shall
be forfeited pursuant to the terms of the Plan.
 


Agreement - Page 4




--------------------------------------------------------------------------------



 



2.8 The parties acknowledge that the Separation Package described in this
Article II constitutes a reasonable settlement or compromise to any amount which
Employee may claim or be entitled to as part of Employee's employment and/or as
a result of the termination of Employee's employment with Company, and the
parties acknowledge that the consideration set forth in Sections 2.2 through 2.6
above constitutes additional consideration above and beyond which Employee is or
otherwise would be entitled.
 

III.  GENERAL TERMS
 

3.1 Employee will cease to be employed by the Company, and will end all legal
relationships with Company, however denominated, on the Resignation Date.
 

3.2 Employee and Company agree to report, for income tax purposes, the payment
and receipt of the Separation Package. Each party shall bear their respective
tax liabilities, if any, arising from this Agreement.
 

3.3 It is expressly understood and agreed that any liability claimed by Employee
is disputed and denied; and that this Agreement is not to be construed as an
admission of liability by Company, as any and all liability, except as stated in
this Agreement is expressly denied.
 

3.4 Employee acknowledges and understands that he is waving any and all rights
or claims Employee may have arising out of Employee's employment relationship or
service with/to the Company and/or termination thereof which arises on or before
the date Employee executes this Agreement.
 

IV.  COVENANTS OF EMPLOYEE
 

4.1 Subject to the provisions of Section 4.5 below, Employee for Employee,
Employee's heirs, executors, spouse, guardians, administrators, and successors
and assigns, and anyone who has or had rights by or through Employee, hereby
fully and forever releases, acquits and discharges the Company and its
affiliates of and from any and all actual or potential claims, demands,
complaints, judgments, charges or grievances, damages, expenses, attorney's
fees, actions and causes of action which Employee can, shall or may have arising
out of or in any way relating, directly or indirectly, to any act, omission, or
conduct whatsoever, by or attributable to the Company or any of its
subsidiaries, divisions, or affiliated companies, or any of their respective
owners, members, partners, assigns, officers, directors, employees, insurers,
shareholders, agents, employee benefit plans or plan fiduciaries, whether in
their individual or official capacities, which may have occurred or has been
committed in the past or present up to and including the date Employee executes
this Agreement, whether such actual or potential claims demands, actions, causes
of action, charges, or grievances are known or unknown, whether pending or
threatened, whether matured or inchoate, whether accrued or unaccrued, whether
now existing or hereafter arising, related in any way to the relationship of
Employee with Company or the termination of such relationship, and as to any
matter which could have been asserted in any suit, arbitration, tribunal,
quorum, proceeding, committee, agency, department, or body, whether it be state,
federal, or local, and whether the nature of it be adjudicatory, legislative,
executive, or otherwise.
 


Agreement - Page 5




--------------------------------------------------------------------------------



 



4.2 Employee covenants that this Agreement includes, but is not limited to, a
release of any claim for monetary damages or relief arising out of or related to
the following: (a) any claim for any wages, salary, compensation, vacation pay,
paid leave or other remuneration of any kind; (b) any claim for additional or
different compensation or benefits of any sort; (c) any claim of retaliation or
discrimination on the basis of race, sex, religion, marital status, sexual
preference, age, national origin, handicap or disability, veteran status, or
special disabled veteran status; (d) any claim arising under Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1991, the Equal Pay Act, the
Age Discrimination in Employment Act of 1967, the Employee Retirement Income
Security Act of 1974, the Americans with Disabilities Act, the Family and
Medical Leave Act, the Fair Labor Standards Act of 1938, the Sarbanes-Oxley Act,
the Texas Commission on Human Rights and/or the Equal Employment Opportunity
Commission, and any amendments to such statutes; (e) any and all state wage
payment, and unemployment laws; (f) any claim arising out of or related to an
express or implied employment contract, any other contract affecting terms and
conditions of employment, or a covenant of good faith and fair dealing; (g) any
claim for personal injury or property damage; (h) any claim for defamation,
invasion of privacy, negligence, breach of fiduciary duty, fraud or
misrepresentation; (i) any claim arising under any anti-retaliation or
whistleblower provisions of any state or federal law; (j) any claim based on any
other federal and/or state laws and/or regulations related to and/or addressing
employment and separation from employment; and (k) any claim based on any other
statutory prohibition or any other tort.
 

4.3 Employee represents that Employee has read and understands this Agreement
and the release of claims agreed to herein and that rights and claims under the
Age Discrimination in Employment Act of 1967, as amended, and the Older Workers
Benefits Protection Act, as amended, are among the rights and claims against the
Company that Employee is releasing.
 

4.4 Employee is not releasing any rights or claims arising after the date that
Employee executes this Agreement.
 

4.5 Notwithstanding anything to the contrary provided in this Article IV,
Employee is not releasing any right to: (a) any vested benefit under any
employee benefit plan, as defined by the Employee Retirement Income Security Act
of 1974, as amended, (b) any rights to COBRA continuation coverage, or (c) any
rights provided in this Agreement. Further, nothing in this Agreement shall
effect the Equal Employment Opportunity Commission's ("EEOC") rights and
responsibilities to enforce any law under its jurisdiction, nor shall anything
in this Agreement be construed as a basis for interfering with Employee's right
to file a timely charge with, or participate in an investigation or proceeding
conducted by, the EEOC or any other fair employment practices agency; provided,
however, if the EEOC or any other agency or person commences an investigation or
pursues any type of claim on Employee's behalf, Employee specifically waives and
releases his right, if any, to recover any monetary or other benefits of any
sort whatsoever arising from any such investigation or claim, nor will Employee
seek or accept reinstatement to his former position with Company.
 


Agreement - Page 6




--------------------------------------------------------------------------------



 



4.6 Employee stipulates and agrees that: (1) Employee has no work-related
physical or mental injury incurred or sustained during Employee's employment
with Company, or any other "injury" as defined in the Texas Labor Code; and (2)
Employee is not a "prevailing party" under 42 U.S.C. 2000e-5(k), 42 U.S.C. 1988,
the Texas Labor Code, or any other federal, state or local law; and (3) Employee
has not filed or authorized the filing of any complaints, charges, or lawsuits
against Company with any court or agency, nor has Employee assigned to any third
party or member of Employee's family any right of Employee to pursue any
complaint, charge, lawsuit or claim against the Company.
 

4.7 Except as may be required in the pursuit of a claim described in Section 4.5
above, Employee agrees that Employee will not make any disparaging remarks, or
otherwise take any action that could reasonably be anticipated to cause damage
to the reputation and goodwill of, or otherwise negatively reflect upon, the
Company.
 

4.8 Employee acknowledges and agrees that during his employment, he acquired
Confidential Information, including a special knowledge of the actual or
proposed affairs and business of the Company and of its customers. Therefore,
Employee agrees that in order to protect the Company's Confidential Information
and the Company's legitimate business interests, it is necessary to enter into
the restrictive covenants set forth in this Section 4.8 (collectively, the
"Restrictive Covenants"). Employee may not circumvent the purpose of any
restriction by engaging business in a Restricted Area through remote means like
telephone, facsimile, correspondence, or electronic communication.
 

               a. Employee agrees that for a period of one (1) year following
the expiration of fifteen (15) business days after the Revocation Date or the
Resignation Date (whichever is later), Employee will not, either directly or
indirectly, hire, call on, solicit, divert, or take away, or attempt to call on,
solicit, divert, or take away any of the employees, officers, subcontractors or
suppliers of the Company or any of its affiliates, or the patronage of any
employee, subcontractor or supplier of any of the Company, or encourage any
employees, officers, subcontractors or suppliers of the Company to terminate
their relationship with the Company or otherwise interfere with or disturb the
relationship existing between the Company and its patients. Employee recognizes
that such solicitation would constitute tortious interference with contract and
tortious interference with a business relationship as well as a breach of this
Agreement.


Agreement - Page 7




--------------------------------------------------------------------------------



 



               b. Employee agrees for a period of one (1) year following the
expiration of fifteen (15) business days after the Revocation Date or the
Resignation Date (whichever is later), Employee will not participate in a
Competing Business within the Restricted Area. For purposes of this Paragraph,
"participate in" includes entering into, engaging in, participating in, or
assisting a Competing Business, directly or indirectly, whether as an employee,
agent, consultant, partner, owner, shareholder (other than through ownership of
publicly-traded capital stock of a corporation which represents less that five
percent (5%) of the outstanding capital stock of such corporation), lender,
manager, officer, director, or in any other business capacity or relationship.
Employee agrees that competition in violation of these terms is intrinsically
unfair to the Company because it would involve inevitable disclosure and
misappropriation of Confidential Information.

               c. The Restrictive Covenants shall survive any expiration or
termination of this Agreement, and the termination of Employee's employment with
the Company. If Employee violates any of the Restrictive Covenants, the
restrictive period shall be suspended and will not run in favor of Employee from
the time of the commencement of any such violation until the time when the
Employee cures the violation to the Company's satisfaction.

               d. Employee acknowledges that the Restrictive Covenants, in view
of the nature of the Company's business, are reasonable and necessary to protect
the Company's legitimate business interests and that any violation of the
Restrictive Covenants would result in irreparable injury to the Company. In the
event of a breach or a threatened breach by Employee of any Restrictive
Covenant, the Company shall be entitled (without the necessity of posting bond
in excess of $1,000 against such breach or attempted breach) to a temporary
restraining order, temporary injunction, and permanent injunction restraining
Employee from the commission of any breach, merely by proving (by a
preponderance of the evidence) the existence of such breach, or attempted or
threatened breach and without the necessity of proving either inadequate remedy
at law or irreparable harm, and to recover the Company's attorneys' fees, costs
and expenses related to the breach or threatened breach. Nothing contained in
this Agreement shall be construed as prohibiting the Company from pursuing any
other remedies available to it for any breach or threatened breach, including,
without limitation, the recovery of money damages, specific performance,
attorneys' fees, and costs. The Restrictive Covenants shall each be construed as
independent of any other provisions in this Agreement, and the existence of any
claim or cause of action by Employee against the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of the Restrictive Covenants.


Agreement - Page 8




--------------------------------------------------------------------------------



 



               e. The Parties agree that if a court should decline to enforce
any of the Restrictive Covenants, such affected provisions shall be deemed to be
modified to restrict the competitive activity to the maximum extent in time,
scope, and geography, which the court shall find enforceable.

               f. The Parties agree and stipulate that: (i) the Restrictive
Covenants are fair and reasonable in light of all of the facts and circumstances
of the relationship between Employee and the Company and do not impose a greater
restraint than is necessary to protect the legitimate business interests of the
Company; (ii) the consideration and Confidential Information provided by the
Company to Employee is not illusory; and (iii) the Company would not have
entered into this Agreement but for the agreement of Employee to be bound by the
Restrictive Covenants.
 

4.9 Should Employee in any manner, whether directly or indirectly fail to
perform any covenant of Employee provided herein or breach this Agreement in any
respect, Company shall have no further or continuing obligation to perform any
covenants of Company for which this Agreement provides, including payment of any
sums for which this Agreement provides.
 

V.  MISCELLANEOUS
 

5.1 Employee acknowledges that he has carefully read this Agreement and that he
has had a reasonable opportunity to review its terms with legal counsel of his
choice. Employee further acknowledges that the Agreement is written in easily
understood language and that he understands its terms, and that he freely and
voluntarily executes and agrees to the terms and provisions of this Agreement.
 

5.2 This Agreement constitutes and contains the entire Agreement and
understanding between the Parties and completely supersedes any and all prior
agreements or understandings, verbal or written, pertaining to the employment
relationship between the Parties, the termination thereof, or the rights,
remedies, duties or obligations arising therefrom. Any waiver, alteration, or
modification of any of the provisions of this Agreement shall not be valid
unless in writing and signed by the Company and Employee.
 

5.3 TO THE EXTENT PERMITTED BY LAW, THIS AGREEMENT SHALL IN ALL RESPECTS BE
INTERPRETED, ENFORCED AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS, EXCEPT AS
PREEMPTED BY FEDERAL LAW, AND EXCLUSIVE VENUE FOR ANY LEGAL PROCEEDINGS BROUGHT
TO ENFORCE ITS PROVISIONS SHALL BE IN DALLAS COUNTY, TEXAS WHERE ONE OR MORE OF
THE PARTIES OBLIGATIONS CREATED HEREUNDER ARE PERFORMABLE.
 


Agreement - Page 9




--------------------------------------------------------------------------------



 



5.4 Should any provision of this Agreement be held invalid or unenforceable,
such provision shall be ineffective to the extent of such invalidity or
unenforceability, without invalidating the remainder of such provision or the
remaining portions of this Agreement.
 

5.5 This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, and all of which, together, shall constitute one
and the same instrument, but in making proof hereof, it shall never be necessary
to exhibit more than one such counterpart.
 

5.6 The terms of this Agreement are and will remain confidential and Employee
agrees not to discuss, publish or otherwise disclose or allow to be disclosed
any of the terms hereof unless compelled to do so by a court or agency of
competent jurisdiction. Employee also agrees to notify the Company in writing
and in advance, of any forced disclosure(s) as set out in this paragraph.
 

5.7 By signing this Agreement, Employee acknowledges that additional facts may
be discovered later relating to Employee's employment or otherwise, but that it
is the intention of Employee to fully, finally, and forever settle and release
all of Employee's matters, rights, claims, and any controversies whatsoever,
known or unknown, which now exist or formerly have existed against the Company.
Employee acknowledges that this Agreement shall be and will remain in effect as
a full and complete general release of such matters, notwithstanding the
discovery or existence of any additional or different facts unless such facts
arise after the execution of this Agreement.
 

VI.  AGE DISCRIMINATION

             PLEASE READ CAREFULLY. THIS SEPARATION AGREEMENT AND GENERAL
RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

             Pursuant to the Age Discrimination in Employment Act of 1967 (29
U.S.C. 626 et seq.) as amended, please be advised of the following:
 

6.1 Employee is advised to have this Agreement reviewed by an attorney by an
independent attorney of Employee's choosing before executing the Agreement.
 

6.2 Employee is releasing all claims relating to Employee's termination under
the Age Discrimination in Employment Act of 1967 and the Older Workers Benefits
Protection Act except rights or claims that may arise after the date Employee
executes this Agreement.
 


Agreement - Page 10




--------------------------------------------------------------------------------



 



6.3 Employee has a minimum of twenty-one (21) days from the date of receipt to
review this Agreement and return it to the Company.
 

6.4 Employee may revoke this Agreement within seven (7) days of the execution of
this Agreement.
 

6.5 By executing this Agreement, Employee represents that Employee fully
understands all provisions of the Agreement and understands the consequences of
executing this Agreement and that Employee has entered into the Agreement
knowingly and voluntarily.
 

EACH PARTY SIGNING THIS AGREEMENT ACKNOWLEDGES THAT THIS AGREEMENT COMPLETELY
AND ADEQUATELY RESOLVES ALL DIFFERENCES BETWEEN THE PARTIES ARISING OUT OF
EMPLOYEE'S EMPLOYMENT RELATIONSHIP WITH COMPANY AND EMPLOYEE'S
RESIGNATION/TERMINATION THEREFROM AS WELL AS EMPLOYEE'S SERVICES TO THE COMPANY
IN ANY OTHER CAPACITY.
 

ENSCO International Incorporated

By:   /s/ Michael K. Wiley                            
            Michael K. Wiley
            General Manager - HR & Security

Date: June 29, 2009

  /s/ Phillip J. Saile                               
        Phillip J. Saile
        Employee

Date:  June 29, 2009






Agreement - Page 11




--------------------------------------------------------------------------------



 

